Mr. Chief Justice Waite
delivered the opinion of the court.'
None of the objections to this appeal are, in our opinion, well taken, except the one which relates to the approval of the bond. That, we think, must be sustained. The security required upon writs of error and appeals must be taken by the judge or justice. Rev. Stat., sect. 1000. He cannot delegate this power to the' clerk. Here the approval of the bond was by the clerk alone. The judge has never acted; but, as the omission was undoubtedly caused by the order of the court permitting the clerk to take the bond, the case .is a proper one for the application of the rule by which this court sometimes refuses to dismiss appeals and-writs of error, except on failure to comply with such terms as may be imposed for the purpose of supplying defects in the proceedings. Martin v. Hunter's Lessee, 1 Wheat. 361; Dayton v. Lash, 94 U. S. 112.
If "the appellant desires that the appeal shall 'operate as a supersedeas, the bond may be in the sum of' $>7,000; other*727wise, in the sum of §250, The security may be approved by any judge or justice authorized to sign a citation, upon an appeal in the cause ; but this cause will stand dismissed, unless the appellant- shall;, on or. before the first Monday in March .next, file with the clerk of this -court a bond, with good and sufficient security, conditioned according to law, for the purpose» of thé appéal; and it is

'iSo ordered'.